     Case 1-18-44952-cec        Doc 33     Filed 10/10/19     Entered 10/10/19 11:15:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK (BROOKLYN)
_________________________________
 IN RE:                                                               CASE NO.: 1-18-44952-cec
                                                                                CHAPTER 13
 CHARMAINE YAP,
 DBA JAARUBA OF SUCCESS, LLC,

       Debtor,
 _________________________________/

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE, that upon the annexed application of attorneys for MTGLQ

INVESTORS, L.P. (hereinafter “Movant”), the undersigned respectfully moves this Court for an

order, pursuant to sections 105 and 553 of the bankruptcy code, to allow application of payments

to mortgage loan and such other and further relief as to the Court may seem just and proper.

       PLEASE TAKE FURTHER NOTICE that this motion shall be returnable on November

14, 2019 at 11:00 a.m. of that day, or as soon thereafter as counsel can be heard, before the Hon.

Carla E. Craig at Conrad B. Duberstein Courthouse, 271-C Cadman Plaza East, Brooklyn, NY

11201-1800.

       PURSUANT TO BANKRUPTCY RULE 9014 AND LOCAL BANKRUPTCY RULE

9006-1(b), IF YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE

ON MOVANT’S COUNSEL AND FILE WITH THE CLERK OF THE BANKRUPTCY

COURT, WRITTEN OPPOSITION TO THE MOTION SO AS TO ENSURE ACTUAL
      Case 1-18-44952-cec   Doc 33   Filed 10/10/19   Entered 10/10/19 11:15:03




RECEIPT NOT LATER THAN SEVEN (7) DAYS BEFORE THE RETURN DATE.


Dated: October 10, 2019

                                      RAS Crane, LLC
                                      Attorney for Secured Creditor
                                      10700 Abbott's Bridge Road, Suite 170
                                      Duluth, GA 30097
                                      Telephone: 470-321-7112
                                      Facsimile: 404-393-1425

                                      By: /s/ Barbara Whipple
                                      Barbara Whipple, Esquire
                                      Email:bwhipple@rasflaw.com
TO:

BARAK P CARDENAS
CARDENAS ISLAM & ASSOCIATES, PLLC
175-61 HILLSIDE AVENUE SUITE 302
JAMAICA, NY 11432

MICHAEL J. MACCO
CHAPTER 13 TRUSTEE
2950 EXPRESS DRIVE SOUTH SUITE 109
ISLANDIA, NY 11749

OFFICE OF THE UNITED STATES TRUSTEE
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014

CHARMAINE S YAP
DBA JAARUBA OF SUCCESS, LLC
144-18 159TH STREET
JAMAICA, NY 11434
     Case 1-18-44952-cec        Doc 33     Filed 10/10/19     Entered 10/10/19 11:15:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK (BROOKLYN)
_________________________________
 IN RE:                                                               CASE NO.: 1-18-44952-cec
                                                                                CHAPTER 13
 CHARMAINE YAP,
 DBA JAARUBA OF SUCCESS, LLC,

       Debtor,
 _________________________________/
   MOTION TO ALLOW APPLICATION OF PAYMENTS TO MORTGAGE LOAN
       COMES NOW, MTGLQ INVESTORS, L.P. ("Secured Creditor”), by and through its
undersigned counsel, files its Motion TO Allow Application of Payments to Mortgage Loan
(“Motion”), and states as follows:
   1. Debtor, Charmaine S Yap dba Jaaruba of Success, LLC (“Debtor”), filed a voluntary
       petition pursuant to Chapter 13 of the Bankruptcy Code on August 29, 2018.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 144 -18
       159TH ST, JAMAICA, NY 11434 (the “Property”).
   3. The Debtor filed a Chapter 13 Plan on September 5, 2018.
   4. Secured Creditor filed a secured proof of claim (Claim No. 1) on November 7, 2018
       (“Claim”). The proof of claim indicated the arrears at the time of filing was $ 114,544.09.
   5. The Debtor filed an Amended Chapter 13 Plan on November 28, 2018.
   6. Debtor filed a Request to enter into the Loss Mitigation Program on November 28, 2018.
   7. A Second Amended Chapter 13 Plan was filed by Debtor on January 4, 2019.
   8. An Order Directing the Debtor and Creditor Nationstar Mortgage LLC to participate in the
       Loss Mitigation Program was entered on January 18, 2019.
   9. A Third Amended Chapter 13 Plan was filed by Debtor on February 1, 2019 (“Plan”).
   10. An Order Confirming the Third Amended Chapter 13 Plan was entered on February 22,
       2019.
   11. An Order Terminating Loss Mitigation period with respect to Creditor Nationstar Mortgage
       LLC was entered on March 7, 2019.           The debtor requested that loss mitigation be
       terminated and no resolution was reached.

                                                                                                  18-214104
                                                                                       YAP, CHARMAINE
                                                                     Motion to Allow Application of Payments
                                                                                                      Page 1
  Case 1-18-44952-cec        Doc 33     Filed 10/10/19      Entered 10/10/19 11:15:03




12. The Confirmed Plan provides that the arrears will be paid by the Trustee through the plan
   and Debtor is to make on-going contractual payments.


13. After loss mitigation was terminated, the Secured Creditor received funds totaling
   $190,000.00 directly from Debtor as follows:
           $40K Official Check from TD Bank

           $20K Online Bill Pay from Chase

           $130K Official Check from Money Gram


14. The total payoff on the loan is approximately $275,000.00.
15. Upon receipt of the funds this office spoke with debtor’s counsel and we were advised that
   the debtor would be making a motion to allow the funds to be applied by the secured
   creditor.
16. No such motion has been filed.
17. By this motion the Movant is seeking approval from the Court and Chapter 13 Trustee to
   apply these funds to the loan.
18. No previous application has been made.


WHEREFORE, Secured Creditor respectfully requests this Court grant Secured Creditor’s
Motion to Allow Payment to be applied to the mortgage loan, and for such other and further
relief as the Court may deem just and proper.


                                             RAS Crane, LLC
                                             Attorney for Secured Creditor
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Facsimile: 404-393-1425

                                             By: /s/ Barbara Whipple
                                             Barbara Whipple, Esquire
                                             Email:bwhipple@rasflaw.com

                                                                                                18-214104
                                                                                     YAP, CHARMAINE
                                                                   Motion to Allow Application of Payments
                                                                                                    Page 2
     Case 1-18-44952-cec       Doc 33     Filed 10/10/19    Entered 10/10/19 11:15:03




                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on October 10, 2019, I caused to be electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:
BARAK P CARDENAS
CARDENAS ISLAM & ASSOCIATES, PLLC
175-61 HILLSIDE AVENUE SUITE 302
JAMAICA, NY 11432

MICHAEL J. MACCO
CHAPTER 13 TRUSTEE
2950 EXPRESS DRIVE SOUTH SUITE 109
ISLANDIA, NY 11749

OFFICE OF THE UNITED STATES TRUSTEE
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014

CHARMAINE S YAP
DBA JAARUBA OF SUCCESS, LLC
144-18 159TH STREET
JAMAICA, NY 11434

                                           RAS Crane, LLC
                                           Attorney for Secured Creditor
                                           10700 Abbott's Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: 470-321-7112
                                           Facsimile: 404-393-1425

                                           By: /s/ Barbara Whipple
                                           Barbara Whipple, Esquire
                                           Email: bwhipple@rasflaw.com




                                                                                                 18-214104
                                                                                      YAP, CHARMAINE
                                                                    Motion to Allow Application of Payments
                                                                                                     Page 3
